Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business/Financial Editors: Western Goldfields Announces Record Production, Earnings and Operating Cash Flow in Third Quarter 2008 << - Record gold sales of 47,535 ounces of gold averaged $870 per ounce in the third quarter compared to 22,760 ounces in the second quarter and 9,960 ounces in the first quarter - Net income of $30.5 million or $0.22 per share, including an after-tax mark-to-market gain of $18.8 or $0.14 per share, in the third quarter - Cash flow provided from operating activities of $16.5 million in the third quarter - Cost of sales of $390 per ounce in the quarter below previous guidance - Strong financial position with cash of $45.4 million, including $7.5 million of restricted cash, an increase of $11.4 million in the quarter >> TORONTO, Nov. 4 /CNW/ - Western Goldfields Inc. ("Western Goldfields" or the "Company") (TSX:WGI, NYSE Alternext:WGW) today announced financial results for the three-month and nine-month periods ended September 30, 2008. During the nine-month period ended September 30, 2008 the Company continued to increase production and further improved efficiencies to reduce cost of sales per ounce. Results are based on U.S. GAAP and expressed in U.S. dollars unless otherwise indicated. "We are pleased to report our strongest quarter ever with our highest sales, lowest cost of sales and most significant cash flow," stated Mr.
